Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to applicant’s preliminary amendments filed with the application on 04/26/2021.   The application is a 371 National stage application of PCT/GB2019/052976.

	Priority Date: FOR[11/01/2018] &PCT[GB2019/052976]
Claim Status:
Pending claims : 1-16
Canceled claims: 17-36

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas include (a) mental processes; (b) certain methods of organizing human activities [i. fundamental economic practices or principles; ii. commercial or legal interactions; iii. managing personal behavior, relationships or interactions between people], and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method, product apparatus, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for communicating transaction information between electronic devices for completing transactions. 
Step [2A]:  The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim 1 recites the limitations of 
	receiving, …, transaction information relating to a transaction to be completed at a location, the transaction information including a first identifier of the location; 
	receiving, …, a request for information relating to the transaction, the request including a second identifier of the location; 	
	determining, …, an association between the transaction information relating to the transaction and the request for information relating to the transaction based on the first identifier of the location and the second identifier of the location; 
	based on the determined association and responsive to the request for information relating to the transaction, 
	transmitting,…, at least part of the transaction information relating to the transaction; 
	receiving, …, an instruction to complete the transaction; and responsive to receiving the instruction, 
	attempting, …, completion of the transaction using the transaction information and transaction credentials associated with ….

	Step (2A) Prong 1: A computer-implemented method for receiving transaction information to be completed at a location based on identifiers and credentials is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice for completing financial transactions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (receiving transaction information …determining an association between transaction information…transmitting … the transaction information and credentials…responsive to receiving the instruction, attempting completion of the transaction…). As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity specifically the subgrouping as ‘Fundamental economic practices of receiving transaction information for completing transactions). 

	Step (2A) Prong 2: The claim as a whole merely describes how to generally “apply” the concept of a purchase transaction in a computer environment.  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving transaction information …determining an association between transaction information…transmitting … the transaction information and credentials…responsive to receiving the instruction, attempting completion of the transaction do not, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “application server, computing device, server device,  point of sale, mobile device, article of manufacture, processor, memory component, memory, communication network, and database”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0043-45]: mobile device/smartphone, server computer, application server, communication network, and database) as tools to perform an abstract idea. Therefore, the claims are directed to an abstract idea.
	Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., application server, computing device, server device,  point of sale, mobile device, article of manufacture, processor, memory component, memory, communication network, and database) amount to no more than merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 

The analysis above applies to all statutory categories of invention including independent claims 15, and 16.  
	Furthermore, the dependent claims 2-14  do not resolve the issues raised in the independent claims. The dependent claims 2-14 are directed towards using  the second identifier of the location is retrieved by the mobile device by capturing an encrypted version of the second identifier of the location and decrypting the encrypted version, wherein the encrypted version is captured from a barcode, wherein the barcode is a quick-response (QR) code; RFID tag; NFC tag; wherein the first identifier of the location and the second identifier of the location are static identifiers of the location; receiving the transaction information from the computing device by way of a communication network, and the transaction information include the promotion applicable to the transaction.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-14 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Fredell et al (US 2014/0297440 A1) in view of Laracey et al (US 2011/0251892 A1). 
	Ref claim 1, Fredell discloses a computer-implemented method comprising: receiving, by an application server from a computing device, transaction information relating to a transaction to be completed at a location, the transaction information including a first identifier of the location (Abstract; via identifying a purchaser (1) and a retailer(2) at a POS (21), wherein purchaser has a mobile device (11) reading identity of POS(24) by camera and a radio frequency…generates and transmit messages/identity of POS and mobile device (14) through different channels of communication…and software code… para [0134], figs. 1-2; via the transaction system 3…);
	receiving, by the application server from a mobile device, a request for information relating to the transaction, the request including a second identifier of the location (para [0113], figs 1-2; via the mobile device 11 reads identity 24 at POS 21 by a camera/RFID/frequency receivers 111 in the mobile device 11…the mobile device communicates via any radio frequency transmitting entity/iPhone, android phone …); 	
	determining, by the application server, an association between the transaction information relating to the transaction and the request for information relating to the transaction based on the first identifier of the location and the second identifier of the location (para [0112]; via the transaction system 3 transfer funds 31… according to given information from the purchaser 1 and the retailer 2…); 
	based on the determined association and responsive to the request for information relating to the transaction, transmitting, by the application server to the mobile device, at least part of the transaction information relating to the transaction (para [0131] ; via the transaction system 3 can generate and transmit a message M6 to the mobile device 11…); 
	receiving, by the application server from the mobile device, an instruction to complete the transaction (para [0159], fig. 5; via the signaling between a POS and a purchase through a transaction system …the secure transaction is matched and brokered [implied receiving instruction to complete…] by the transition server 3 between POS 21 and mobile device 11…); and 
	[[responsive to receiving the instruction, attempting, by the application server, completion of the transaction using the transaction information and transaction credentials associated with the mobile device.]]

Fredell does not explicitly disclose the step of responsive to receiving the instruction, attempting, by the application server, completion of the transaction using the transaction information and transaction credentials associated with the mobile device.
However, Laracey being in the same field of invention discloses the step of responsive to receiving the instruction, attempting, by the application server, completion of the transaction using the transaction information and transaction credentials associated with the mobile device (para [00168], fig. 8D; via the customer has confirmed the purchase selecting “confirm” 848 by attempting or by tapping “OK” on mobile phone “852”[fig.8D]…)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features, such as attempting completion of the transaction, mentioned by Fredell  to include the disclosures such as the customer confirmed the purchase by tapping “OK” on mobile phone as taught by Laracey to facilitate completion of transaction.

	Ref claim 2, Fredell discloses the computer-implemented method of claim 1, wherein the second identifier of the location is retrieved by the mobile device by capturing an encrypted version of the second identifier of the location and decrypting the encrypted version (para [0010]; via … expose PIN-codes and identifies to theft/eavesdropping/…a transaction utilizing encryption and private keys on their own devices…).
	Ref claims 3-4 , Fredell discloses the computer-implemented method of claim 2, wherein the encrypted version is captured from a barcode, and wherein the barcode is a quick-response (QR) code (para [0030]; via a bar code, a QR code…).
	Ref claims 5-6, Fredell discloses the computer-implemented method of claim 2, wherein the encrypted version is captured from a radio frequency identification (RFID) tag, and wherein the RFID tag is a near-field communication (NFC) tag (para [0122-123]; via a tag/label/RFID 24/a shot Code…claim 12…RFID tag, NFC tag…).
	Ref claim 7, Fredell discloses the computer-implemented method of claim 1, wherein the first identifier of the location and the second identifier of the location are static identifiers of the location (para [0138], figs. 1-2; via the transaction system 3 communicate each other…a camera/RFID, radio frequency, generate and transmit message M[static]/identity…).
	Ref claim 8, Fredell discloses the computer-implemented method of claim 1, wherein the computing device is located at the location, and wherein receiving the transaction information relating to the transaction comprises receiving the transaction information from the computing device by way of a communication network (para [0132-133]; via the transaction system 3/wireless communication[wireless network]).
	Ref claim 9, Fredell  discloses the computer-implemented method of claim 1, wherein the computing device is a server device in data communication with a point-of-sale device located at the location, and wherein receiving the transaction information relating to the transaction comprises receiving the transaction information from the server device by way of a communication network (para [0132-133]; via the transaction system 3/wireless communication[wireless network]).

	Ref claim 10, Fredell discloses the computer-implemented method of claim 1, further comprising: determining, by the application server, that a promotion applies to the transaction; and responsive to determining that the promotion applies to the transaction, modifying, by the application server, the transaction information to include the promotion (para [0158-169], fig. 5; via messages M1 to M6…how a communication to and from an account aware transaction system [implied including promotion] can be accomplished).
	Ref claim 11, Fredell discloses the computer-implemented method of claim 1, further comprising: determining, by the application server, whether the transaction was successful or unsuccessful; and based on the determining whether the transaction was successful or unsuccessful, transmitting, by the application server to the computing device or the mobile device, a transaction message indicating whether the transaction was successful or unsuccessful (para [0025]; via the purchaser approves the sum….the message comprising an approvals or rejection of the transfer of funds…).
	Ref claims 12-13, Fredell discloses the computer-implemented method of claim 1, further comprising receiving, by the application server from the mobile device, the transaction credentials, and  further comprising retrieving, by the application server from a database, the transaction credentials (para [0112]; via the transaction system 3 transfer funds 31… according to given information from the purchaser 1 and the retailer 2…).
	Ref claim 14, Fredell discloses the computer-implemented method of claim 1, wherein the transaction information comprises one or more of a list of goods or services, a total amount due, a savings amount applicable to the transaction, a promotion applicable to the transaction and tax payable on the transaction (para [0027-28]; via a confirmation of the transfer of funds/payment…the transaction system perform the transaction based on information…in a safe and secure manner…).

Claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claims [17-36], (Canceled)

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Royyuru et al (US 2017/0076265 A1) discloses System and Methods for Facilitating Purchase at a Gas Station.
Huang et al (US 2020/0175489 A1) discloses Method and System for QR Code Originated Vending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691




/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691